BYERS, District Judge.
This case is here because of an order of the Southern District Court, transferring it to this Court, on a motion to dismiss because inter alia it appeared that venue did not pertain to the Southern District.
The plaintiff seeks to procure an accounting from the defendant, a trustee appointed by the Supreme Court of New York, in Nassau County, to administer a trust under the statutes of New York which apply to certificated guaranteed mortgages; to surcharge the trustee, and procure its removal; and for incidental relief.
The defendant moves to dismiss for lack of jurisdiction, and shows, without dispute, that there is presently pending, in the said Supreme Court, an accounting in which the conduct of which the plaintiff complains is under judicial scrutiny.
Without deciding whether the case is properly in this Court under the Southern District order, it sufficiently appears that the motion must be granted within the decision of Princess Lida v. Thompson, 305 U.S. 456, 59 S.Ct. 275, 83 L.Ed. 285; see also Robinson v. Georgia Savings Bank & Trust Co., 5 Cir., 106 F.2d 944; and Feist v. Fidelity Union Trust Co., D. C., 29 F.Supp. 51.
Settle order.